Matthew A. Swendiman Direct: (513) 629-2750 MSwendiman@Graydon.com August 27, 2014 VIA EDGAR Securities and Exchange Commission Filing Desk treet, N.E. Washington, DC20549 RE: Capital Management Investment Trust (“Trust”) (File Nos. 33-85242 and 811-08822); on behalf of the Wellington Shields All-Cap Fund (the “Fund”), the proposed new series of the Trust Ladies and Gentlemen: Attached please find Post-Effective Amendment No. 28 (the "Amendment") to the Trust's Registration Statement on Form N-1A (the "Registration Statement'). The Amendment is the initial filing to establish the Fund as a new series of the Trust. If you have any questions or comments regarding the foregoing, please contact the undersigned at (513) 629-2750. Thank you in advance for your consideration. Very truly yours, /s/ Matthew A. Swendiman Matthew A. Swendiman, On behalf of Capital Management Investment Trust cc: Mr. Randall Linscott M3Sixty Administration, LLC 4520 Main Street Suite 1425 Kansas City, MO 64111
